ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Lonnie Lamar Skipper, pleaded guilty to theft of property in the second degree. He was placed on supervised probation in a disciplinary rehabilitation program commonly known as “boot camp.” The appellant’s probation was subsequently revoked. We remanded this case to the Circuit Court for Baldwin County so that the court could comply with the holdings of the United States Supreme Court cases of Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), and Gagnon v. Scarpelli 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973), and make written findings as to the reasons for revoking the appellant’s probation.
While this ease was pending on remand the trial court requested that it be given jurisdiction to reconsider the appellant’s probationary status. This court on August 1, 1994, filed an order giving the circuit court jurisdiction to reinstate the appellant’s probation if it determined that reinstatement was justified. The court has reconsidered the case and has reinstated the appellant’s probation. The appellant’s appeal from the revocation of his probation is now moot. His appeal, therefore, is due to be dismissed.
APPEAL DISMISSED.
All the Judges concur.